DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya (WO 2018/142919 A1).

Regarding claim 1, Kamiya teaches a power storage device comprising:
A power storage module (Kamiya Figure 2, power storage module);
a conductive plate disposed to be laminated with the power storage module ([0029] cooling member 14 has conductivity and is formed of a conductive material such as a metal); and
a sealing member provided between the conductive plate and the power storage module (Figure 3, frame body 50 having first resin portion 53 and second resin portion 54),
wherein the power storage module includes an electrode laminate including a plurality of laminated metal plates and a sealing body that is provided to surround a side surface of the electrode laminate, forms an internal space between electrodes adjacent to each other, and seals the internal space (Figure 3 [0038] a seal is formed and the electrode plates are laminated),
the plurality of metal plates includes a metal plate of a negative terminal electrode, a metal plate of a positive terminal electrode, and metal plates of a plurality of bipolar electrodes provided between the negative terminal electrode and the positive terminal electrode ([0014] bipolar electrodes are laminated, [0029] negative electrode terminal 26 and the positive electrode terminal; Figure 1),
the sealing body includes a plurality of resin portions each having a frame shape and provided at individual edge portions of the plurality of metal plates included in the electrode laminate (Figure 3, Frame body 50 having first resin portion 53 and second resin portion 54),
metal plates at laminate ends of the electrode laminate each have an exposed surface exposed from the resin portion (Figure 3),
the exposed surface includes a contact region in contact with the conductive plate and a non-contact region not in contact with the conductive plate (Figure 3 [0056] cooling member 14 is brought into contact with the electrode plate 34 as a whole), and
the sealing member includes a first sealing portion that is provided along an inner edge of the resin portion to be in contact with the  resin portion, adheres to the conductive plate and the non-contact region, fills a portion between the conductive plate and the non-contact region, and seals a portion between the conductive plate and the exposed surface (Figure 3 forms a contact region and a noncontract region between the conductive plate and the electrode elements).

Regarding claim 11, Kamiya teaches all the claim limitations of claim 1, Kamiya further teaches wherein the resin portion overlaps an outer edge of the conductive plate when seen in a laminating direction of the electrode laminate (Figure 3, [0056] cooling member 14 is brought into contact with the electrode plate 34 as a whole).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (WO 2018/142919 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2012/0148935 A1).
Regarding claim 6, Kamiya teaches all the claim limitations of claim 1. Kamiya teaches a resin portion that seals the power storage elements, however, fails to teach wherein the sealing member is a liquid form gasket.
	Lee discloses a manufacturing method for a membrane-electrode assembly wherein the a liquid primer is added applied to one surface and dried to form a solid/solidified layer for a gasket to help with sealing the electrode assembly ([0061]).
	Therefore, it would have been obvious to a skilled artisan that the resin sealing portions of Kamiya could have been a result of a liquid form gasket that solidified. This is known in the art for use in electrochemical cells and is further rendered obvious in view of Lee. The final structure is a solidified resin layer and that would have been obvious to a skilled artisan in view of Kamiya and Lee as  this is known in the art.

Regarding claim 16, modified Kamiya teaches all the claim limitations of claim 6. Kamiya further teaches wherein the resin portion overlaps an outer edge of the conductive plate when seen in a laminating direction of the electrode laminate (Figure 3, [0056] cooling member 14 is brought into contact with the electrode plate 34 as a whole).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (WO 2018/142919 A1) as applied to claim 1 above, and further in view of Culver et al. (US 2009/0239130 A1).

Regarding claim 20, Kamiya teaches all the claim limitations of claim 1. Kamiya further teaches wherein the first sealing portion extends from the inner edge to a position formed with the conductive plate in the metal at the laminate end (Figure 3), however, fails to teach a detecting element is coupled to an end surface of the conductive plate.

Culver discloses a modular battery that contains voltage and temperature sensors that are coupled to portions of the electrode cell stack to measure the temperature and voltage of the cell module ([0037].

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the temperature and voltage sensors coupled to the cooling member of Kamiya such that the temperature and voltage can be measured and adjusted within the battery cell. Sensors within batteries are common in the art and would be an obvious modification that can be made.


Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach nor render obvious wherein a conductive plate is made of a plurality of plate members coupled together and sealed with a sealing member that fills a portion between the plate members in the noncontact region and sealed the portion between the conductive plate and the exposed surface as required in claim 2. Claims 3-5, 7-10, 12-15 and 17-19 are objected to for depending on claim 2. The prior art cited fails to teach nor suggest the structure of claim 2. Additionally, Shaffer US 2014/0349147 A1 fails to cure the deficiency of claim 2 as Shaffer fails to teach of conductive plates includes a plurality of plate members that are coupled to one another through a sealing portion as required in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727